Citation Nr: 0837112	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-09 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left hip 
disability on a direct basis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from July 1981 to July 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that denied reopening the claims for service connection for a 
low back disability and a left hip disability in an August 
2003 rating decision, and denied service connection for a 
left hip disability secondary to a back disability in a March 
2004 rating decision.

The RO previously denied service connection on a direct basis 
for the left hip in December 2001.  The veteran did not 
appeal this decision and it became final.  In June 2003, he 
requested that his claim for service connection for a left 
hip disability be reopened.  In August 2003, the RO denied 
reopening the claim.  In October 2003, the veteran submitted 
a new claim for service connection for the left hip as 
secondary to his back condition, which was denied in the 
March 2004 rating decision.  

The issues came before the Board on appeal in June 2007.  The 
Board denied the claim for service connection for the left 
hip as secondary to the veteran's back condition, but the 
veteran did not appeal that decision to the United States 
Court of Appeals for Veterans Claims (Court) but instead 
limited his appeal to the Court to the matters of whether new 
and material evidence has been received to reopen the claim 
for service connection for a low back disability and a left 
hip disability on a direct basis.  Accordingly, the issue of 
secondary service connection for left hip disability is no 
longer on appeal.  The Board's decision concerning whether 
new and material evidence has been received to reopen the 
claim for service connection for a low back disability and a 
left hip disability on a direct basis were vacated in June 
2008, when the Court granted an order moving to vacate the 
Board's decisions on these matters.  

The veteran was scheduled for a hearing at the RO in August 
2005; however, he canceled this hearing.  See Statement from 
representative, dated August 10, 2005. He has not requested 
that his hearing be rescheduled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The last, final RO decision on the claim for service 
connection for a back disability was in July 1993.  The last 
final RO decision on a claim for service connection for left 
hip disability on a direct basis was in December 2001.  In 
June 2008, the Court vacated the Board's June 2007 decision 
denying the benefits currently sought because it found that 
VA failed to fulfill its duty to notify under 
38 U.S.C.A. § 5103(a) in failing to notify the veteran of the 
specific type of evidence and information he needed to submit 
in order to successfully reopen his claims.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The veteran should be 
provided appropriate notice on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran of the specific 
information and evidence not of record 
that is necessary to reopen his claims 
for service connection for a back 
disability and a left hip disability.  
This notice should explain the bases of 
the last final denials in July 1993 and 
December 2001, notify the veteran of 
the evidence and information necessary 
to reopen his particular claims, and 
notify him of the evidence required to 
establish entitlement to his underlying 
service connection claims.

The veteran should also be informed of 
the information and evidence that VA 
will seek to obtain and that he is 
expected to provide.  A copy of this 
notification must be placed in the 
claims folder.

2.  Thereafter, readjudicate each of the 
veteran's pending claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

